Field, O. J.
We think that it was competent for the court to find, from the evidence, that the plaintiff took the note before maturity for value, without notice or knowledge of any fraud on the part of the payee in discounting it, or of any defence which the maker of the note had against the payee. Besides, from the inconsistent character of the different parts of the defendant’s testimony, the court might well have found that the note was given for a valuable consideration, and that there had been no failure of consideration. Although there was evidence that the note was discounted for the payee by the plaintiff before maturity without any knowledge that the maker of the note had any defence to it as against the payee, and although the proceeds were passed to the credit of the payee in his account, yet the defendant contends that there was no evidence that these proceeds ever had been drawn out by the payee. Whether merely discounting the note for Kulp, and crediting the proceeds in his account, are sufficient to constitute the bank a purchaser for value, we need not decide. The note is dated August 8, 1894, and was payable four months after date, and was discounted by the bank on August 10, 1894. The cashier testified that the payee of the note “ ceased to be a depositor ” in the bank in the early part of October, 1894. From this testimony the court could infer that at that time the payee closed his account with the bank.

Exceptions overruled.